Citation Nr: 0312760	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  01-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
November 1984.

This appeal arose from a March 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which had denied an evaluation in 
excess of 30 percent for the veteran's PTSD.  In July 2001, 
the evaluation was increased to 50 percent.  In December 
2002, the veteran testified before the undersigned at a 
personal hearing conducted at the Jackson RO.


FINDING OF FACT

The veteran's PTSD is manifested by clear and relevant 
thoughts; a depressed mood with symptoms of irritability and 
sleep disturbance; daily intrusive thoughts; nightmares; 
flashbacks; a constricted affect; anxiety; temper outbursts; 
suicidal ideation; and hypervigilance.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for the service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 
4.7, Diagnostic Code (DC) 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that his service-connected PTSD is 
more disabling than the current disability evaluation would 
suggest.  He has stated that he suffers from numerous 
symptoms, to include a depressed mood with irritability and 
sleep disturbances; daily intrusive thoughts; nightmares; 
flashbacks; a constricted affect; anxiety; temper outbursts; 
suicidal ideation; and hypervigilance.  Therefore, he 
believes that an increased evaluation is warranted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board of Veterans' Appeals (Board) will analyze the case and 
render a decision.


Factual background

The pertinent evidence of record includes a VA outpatient 
treatment record from February 2, 2000.  The veteran's chief 
complaint was of waking several times during the night.  He 
reported intrusive thoughts, depression, anger, and 
nightmares.  The examiner noted that the veteran's PTSD 
continued to affect him occupationally, rendering him 
unemployable.  He was assigned a Global Assessment of 
Functioning (GAF) score of 38.

VA examined the veteran in March 2000.  He complained of 
nightmares and intrusive recollections.  He commented that 
his anxiety and anger caused by his re-living of Vietnam 
experiences had impaired his concentration so much that he 
had been ineffective in multiple post-discharge occupations.  
His intrusive thoughts had led to reckless driving, intense 
shaking and perspiration.  His wife commented that he would 
assume a fetal position and whimper.  His sleep was fitful 
and he noted feelings of worthlessness.  The mental status 
examination noted that he was subdued but pleasant.  He was 
rather unkempt and had poor grooming.  He displayed 
significant psychomotor retardation and had only fair eye 
contact.  His mood was markedly depressed and his affect was 
markedly constricted, although it was reactive and 
appropriate to thought content.  His thoughts were goal 
directed, with no looseness of association or flights of 
ideas; there were no delusions or hallucinations and he was 
oriented in four spheres.  The diagnosis was PTSD, which was 
assigned a GAF score of 45.

The veteran was treated on an outpatient basis by VA during 
2000 and 2001.  On December 14, 2000, he noted that his mind 
would wander to thoughts of Vietnam and the loss of his 
mother.  He stated that he had been unable to maintain steady 
employment because of his lack of concentration.  His temper 
was worse, his mood was depressed and his affect was flat.  
On January 3, 2001, he complained of increased anxiety, poor 
memory and self-isolation.  His PTSD was assigned a GAF score 
of 40.  On March 16, 2001, his mood was dysphoric and his 
affect was labile.  The GAF score was again 40.  A June 21, 
2001 note indicated that, despite a long period of treatment, 
the veteran had shown no significant improvement.  He was 
unemployable and his personal relationships were damaged.  
His PTSD was assigned a GAF score of 38.

The veteran was re-examined by VA in February 2002.  He 
stated that he had trouble with his sleep and complained that 
he had nightmares and night sweats.  He also referred to 
intrusive thoughts, easy agitation, a loss of temper and a 
lack of patience.  At times, he felt detached.  The mental 
status examination noted that he was causally dressed and was 
pleasant and cooperative.  His thoughts were clear and 
relevant and his mood was depressed with symptoms of 
irritability and sleep disturbance.  His affect was 
constricted.  He displayed logical and goal directed 
thoughts.  He ruminated on things, which interfered with his 
daily functioning.  His memory was good and his insight and 
judgment were fair.  He noted that he socialized well with 
family and friends but avoided crowds.  The diagnosis was 
PTSD, which was assigned a GAF score of 45.

A December 10, 2002 VA treatment note indicated that the 
veteran's prognosis was very guarded.  He had been treated 
for an extensive period of time with no significant 
improvement.  He suffered from anxiety, nervousness, temper 
outbursts and uncontrollable rage, particularly when around 
those of Vietnamese origins.  He described having daily 
intrusive thoughts and noted that planes passing overhead 
could trigger flashbacks.  He felt overwhelmed by grief, 
sadness and despair, to the point that he contemplated 
suicide on a weekly basis.  He had terrifying dreams and was 
hypervigilant.  He avoided crowds.  The examiner noted that 
he had been unable to maintain meaningful employment.  His 
PTSD was assigned a GAF score of 41.

The veteran then testified before the undersigned in December 
2002.  He stated that he could not be around those of 
Vietnamese origins.  He stated that they caused him to become 
agitated and angry.  He noted having flashbacks.  He said 
that he could not concentrate and had not worked in over a 
year.  He noted that he got along well with his siblings and 
his children, although they lived farther away so that he did 
not see them very often.

Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The rating criteria for evaluating psychoneurotic disorders 
is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (2002).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)].  A GAF score of 31 to 40 is defined some 
impairment in reality testing or communication (e.g., speech 
at times is illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing in school).  A GAF score of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of the VA towards claimants.  After reviewing the 
record, the Board finds that these duties have been met in 
this case.

In the instant case, the veteran was sent VCAA notice letters 
in February 2001 and January 2002.  The 2001 letter informed 
the veteran of what evidence and information VA would obtain 
and what evidence and information he needed to provide in 
order to substantiate his claim.  The January 2002 letter 
also provided this information.  It also defined the notice 
and assistance duties.  It explained what evidence was still 
needed from the veteran and described what evidence the RO 
was attempting to obtain.  The veteran was also provided with 
a statement of the case (SOC) in July 2001 and a supplemental 
statement of the case (SSOC) in September 2002.  These 
documents explained what evidence and laws and regulations 
had been relied upon in deciding his claim.  They also 
explained why that evidence did not show entitlement to the 
requested benefit.  In December 2002, the case was certified 
to the Board and the veteran was informed that he could 
submit additional information.

Thus, the RO has informed the veteran of the information and 
evidence necessary to substantiate his claim.  The RO has 
provided the veteran with an examination, an opportunity to 
present argument at a hearing, and notified him of what 
evidence and information was being obtained by VA and what 
information and evidence he needed to provide to support his 
claim.  For these reasons, further development is not needed 
to meet the requirements of the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Discussion

After a careful review of the evidence of record, it is found 
that entitlement to an evaluation of 70 percent for the 
veteran's PTSD is justified.  The objective evidence of 
record indicates that the veteran experiences flashbacks, 
nightmares, depression, anxiety, daily intrusive thoughts, 
sleep disturbances, poor impulse control with angry outbursts 
and difficulty adapting to stressful circumstances, such as 
employment.  He has reported suicidal ideation due to feeling 
overwhelmed by grief, sadness and despair.  Significantly, 
examining and treating physicians have assigned GAF scores 
ranging between 38 and 45; these scores are indicative of 
symptoms that are more than serious in nature.  His treating 
physician has noted that, despite long-term care, his 
symptoms have not significantly improved and that he suffers 
from major social and occupational impairment.  As a 
consequence, it is found that the 70 percent disability 
evaluation more accurately reflects the veteran's degree of 
impairment caused by his service-connected PTSD.

However, it is found that a 100 percent disability evaluation 
is not warranted at this time.  The objective evidence does 
not demonstrate total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication (the veteran's thoughts are logical and goal 
directed and his speech is normal); persistent delusions or 
hallucinations (he has denied the presence of 
hallucinations); grossly inappropriate behavior; persistent 
danger of hurting self or others (while he has expressed 
suicidal ideation, he has expressed no immediate plan); 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; or memory loss for names of 
close relatives, own occupation, or own name (his memory has 
been described as good).

Therefore, after weighing all the evidence of record, it is 
found that that evidence supports a finding of entitlement to 
a 70 percent disability evaluation for the veteran's service-
connected PTSD.


ORDER

An evaluation of 70 percent for service-connected PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

